DETAILED ACTION
	This Office action is in response to the amendment filed on October 20, 2021. Claims 1-3, 6, and 15-18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on October 20, 2021.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second recess formed proximate to second shoulder (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by the limitation “a first manoeuvring key having a polygonal profile formed on the rod and extending in the axial direction to the opening.” Specifically, the limitation “extending in the axial direction to the opening” renders the claim indefinite because it appears that a relational term is missing from the limitation providing the location of the manoeuvring key with respect to the opening. Examiner suggests adding the term “adjacent” or “proximate,” as appropriate, before the phrase “to the opening” to more accurately describe the claimed invention.
Regarding Claim 15, it is unclear how the second recess can be proximate to the second shoulder as claimed when claim 2, from which claim 15 depends, recites the limitation “the second recess is formed between the first recess and the first shoulder.” The first recess would be proximate to the second shoulder based on the drawings and disclosure.
Claims 2-3, 6, and 16-18 are indefinite due to their dependency from the indefinite claims rejected above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,033,617 ('617 Cappellotto et al.) in view of US Patent 8,182,047 ('047 Cappellotto et al.) and US 20080290721 A1 (Wang).
Regarding Claim 1, '617 Cappellotto et al discloses (Abstract, Col. 2 lines 34-41; Figs. 1-2) a nipple (member 5b) for spoked wheels of the tubeless type, the nipple comprising: a rod having an axis, and including: an axial blind hole (18b) which is internally threaded and which extends in an axial direction along the axis (Col. 2 lines 47-51), the axial blind hole having an opening located at an axial end of the rod, a first cylindrical portion proximate the axial blind hole and having a diameter, and a second cylindrical portion distal the axial blind hole and having a diameter that is greater than the first cylindrical portion’s diameter (it can be seen in Fig. 2 that the cylindrical portion proximate to the opening of the blind hole is smaller than the diameter of the cylindrical portion at the shoulder 12b); a first manoeuvring key (operating key 11b) having a polygonal profile formed on the rod and extending in the axial direction to the opening (Col. 2 lines 34-41); a first (12b) and a second shoulder (ring 13b acts as second shoulder), the first shoulder being formed on the rod at an end of the rod which is distal in the axial direction from the opening of the axial hole (Col. 2 lines 34-41), and the second shoulder located between the opening and the first shoulder (13b is proximal to blind hole 18b), a recess (second seat) for a sealing ring (15b) on the rod, the recess being formed between the first shoulder and the second shoulder in a position along the axial direction proximate to the first shoulder (Col. 2 lines 38-41) and wherein the second shoulder is formed by a resilient ring (13b) housed in a recess (seat 14b) formed on the second cylindrical portion of the rod, the resilient ring (13b) being dimensioned so as to limit axial 
‘617 Cappellotto et al. does not disclose the resilient ring is a helical spring.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a helical spring instead of a snap ring disclosed by ‘617 Cappellotto et al. because it is known that a resilient ring may be a snap type or a helical type and that they are functional equivalents.
'617 Cappellotto et al. does not disclose a second recess for a second sealing ring formed in the second cylindrical portion of the rod, wherein the first cylindrical portion extends between the first manoeuvring key and the second cylindrical portion.
However, '047 Cappellotto et al. teaches (Col. 3 lines 44-52; Figs. 1-3) a second recess (depressions 20 and 21) for a second sealing ring (gaskets 19 and 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member of ‘617 Cappellotto et al. to include a second sealing ring, such as taught by ‘047 Cappellotto et al., because this would be an obvious multiplication of parts to prevent movement of the second sealing member with respect to the rod. This teaching would result in the claimed arrangement of the second sealing ring formed in the second cylindrical portion of the rod, and the resilient ring being housed in a third recess.
‘617 Cappellotto et al. and ‘047 Cappellotto et al. do not disclose a second manoeuvring key having a polygonal profile formed on an end of the rod opposite the opening in the axial direction; wherein the first manoeuvring key’s profile surrounds a portion of the rod’s axis and is located a distance away from the axis that is less than half of the first cylindrical portion’s diameter.
However, Wang teaches (Para. [0028]-[0029]; Figs. 1-9) a first manoeuvring key (flats 24) formed in the outer portion of the rod (stem 22) having a polygonal profile and is located a distance away from 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member of ‘617 Cappellotto et al., as modified by '047 Cappellotto et al., to have a second manoeuvring key, such as taught by Wang, to adjust the tension of the spoke.
Regarding Claim 2, '617 Cappellotto et al., '047 Cappellotto et al., and Wang disclose the nipple of claim 1, as discussed above. 
'617 Cappellotto et al. does not disclose the second recess is formed between the first recess and the first shoulder.
However, ‘047 Cappellotto et al. teaches (Col. 3 lines 22-52; Figs. 1-3) a second recess (depression 20) is formed between the first recess (depression 21) and the first shoulder (11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member of ‘617 Cappellotto et al. to have a second recess, such as taught by ‘047 Cappellotto et al., to house a second sealing ring as an obvious multiplication of parts to prevent movement of the second sealing member with respect to the rod. This teaching would result in the claimed arrangement of the second recess formed between the first recess and the first shoulder. 
Regarding Claim 3, '617 Cappellotto et al., '047 Cappellotto et al., and Wang disclose the nipple of claim 1, as discussed above. ‘617 Cappellotto et al. further discloses (Col. 2 lines 38-41; Fig. 2) a sealing ring (15b) of the O-ring type.
Regarding Claim 6, '617 Cappellotto et al., '047 Cappellotto et al., and Wang disclose the nipple of claim 1, as discussed above. 
‘617 Cappellotto et al. does not disclose the third recess is in a substantially central position along the axis of the rod.
However, ‘047 Cappellotto et al. teaches (Col. 3 lines 22-32; Fig. 1) an annular depression 17 to receive a snap ring 12 on the end portion 4 of the spoke 3 (it can be seen in Fig. 1 that the depression 17 is in a substantially central position between the stem 5 and operating head 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member disclosed by Cappellotto et al ‘617, to have a centrally located snap ring, as taught by Cappellotto et al ‘047, depending on the length of the nipple, in order to allow for axial movement of the nipple in the event of deformation of the rim to avoid breakage of the spoke.
Regarding Claim 15, '617 Cappellotto et al., '047 Cappellotto et al., and Wang disclose the nipple of claims 1-2, as discussed above.
'617 Cappellotto et al. does not disclose the second recess is formed in a position along the axial direction proximate to said second shoulder.
However, as best understood, ‘047 Cappellotto et al. teaches (Col. 3 lines 22-52; Figs. 1-3) a second recess (depression 20) is formed in a position along the axial direction proximate to said second shoulder (‘047 Cappellotto et al. shows depression 20 proximate to second shoulder 12 inasmuch as Applicant’s invention does).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member of ‘617 Cappellotto et al. to have a second recess, such as taught by ‘047 Cappellotto et al., to house a second sealing ring as an obvious multiplication of parts to prevent movement of the second sealing member with respect to the rod. This 
Regarding Claim 16, '617 Cappellotto et al., '047 Cappellotto et al., and Wang disclose the nipple of claims 1-2 and 15, as discussed above.
'617 Cappellotto et al. does not disclose a distance defined along the axial direction between the first recess and the second recess is smaller than a distance formed defined along the axial direction between the first recess and the third recess.
However, '047 Cappellotto et al. teaches (Col. 3 lines 22-52; Figs. 1-3) a distance defined along the axial direction between the first recess (depression 20 or 21) and the second recess (depression 20 or 21) is smaller than a distance formed defined along the axial direction between the first recess and the third recess (it can be seen in Fig. 1 that the distance between the depression 17 and depression 20 or 21 is greater than the distance between depressions 20 and 21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member of ‘617 Cappellotto et al. to have a second recess, such as taught by ‘047 Cappellotto et al., to house a second sealing ring as an obvious multiplication of parts to prevent movement of the second sealing member with respect to the rod. This teaching would result in the claimed arrangement of a distance between the first recess and the second recess is smaller than a distance between the first recess and the third recess.
Regarding Claim 17, '617 Cappellotto et al., '047 Cappellotto et al., and Wang disclose the nipple of claim 1, as discussed above.
‘617 Cappellotto et al. does not disclose the third recess has a round section.
However, ‘047 Cappellotto et al. teaches (Col. 3 lines 22-52; Figs. 1-3) a third recess (annular depression 17) having a round section.

'617 Cappellotto et al. and '047 Cappellotto et al. do not disclose the first recess and the second recess has a respective polygonal section.
However, Wang teaches (Para. [0030]; Figs. 1-9) a collar 33 with an inner peripheral channel 35 that has a polygonal section to accommodate sealing ring 80.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member of ‘617 Cappellotto et al., as modified by '047 Cappellotto et al., to have the recesses as polygonal sections, such as taught by Wang, in order to retain the sealing rings and provide a watertight seal between the spoke and rim.
Regarding Claim 18, '617 Cappellotto et al., '047 Cappellotto et al., and Wang disclose the nipple of claim 1, as discussed above.
'617 Cappellotto et al. does not disclose the first cylindrical portion and the second cylindrical portion are connected by a tapered portion of the rod.
However, '047 Cappellotto et al. teaches (Col. 3 lines 22-60; Figs. 1-3) the first cylindrical portion (shown generally at 3 of Fig. 1) and the second cylindrical portion (section 18) are connected by a tapered portion (conical section 23) of the rod.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member of ‘617 Cappellotto et al. to have a tapered portion connecting the first and second cylindrical portions, such as taught by ‘047 Cappellotto et al., to aid the positioning of the anchoring member with respect to the rim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617